OPINION

BARAJAS, Justice.
This appeal is before this Court on the Appellees’ motion, for determination of whether it should be dismissed for want of prosecution. Finding that no statement of facts or Appellant’s brief have been filed, we dismiss the appeal.

*716
FACTS

This appeal is from a judgment signed December 14, 1995. A certificate of cash deposit in lieu of a cost bond was timely filed on March 3, 1996, and the transcript was filed on April 11, 1996. Any statement of facts was due on April 12,1996, but none has been received in this Court, nor have we received a timely motion for extension of time to file the statement of facts. Appellant’s brief was due September 3, 1996, but no brief has been received in this Court, nor has a motion for extension of time to file Appellant’s brief been received. On November 14, 1996, the Appellees filed a motion to dismiss for want of prosecution based on the Appellant’s failure to timely file the statement of facts and brief. No response to the motion has been received from Appellant as of this date.

Appellant’s Failure to File Statement of Facts and Brief

This Court possesses the authority to dismiss an appeal for want of prosecution when Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for such failure. Tex.R.App.P. 74©(1); Celotex Corp. Inc. v. Gracy Meadow Owners Assoc., Inc., 847 S.W.2d 384, 385 n. 1 (Tex.App.—Austin 1993, writ denied). The Appellant has filed no response to the Appel-lees’ motion to dismiss showing that a reasonable basis for failure to file the brief or statement of facts exists. We see no purpose that would be served by declining to dismiss this appeal at this stage of the proceedings.

CONCLUSION

Pursuant to Tex.R.App.P. 60(a)(2) and 74(0(1), we dismiss the appeal for want of prosecution.
LARSEN, J., not participating.